UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1314


In re:   MYKAL S. RYAN,

                 Debtor,

------------------------------------

DAVID R. RUBY,

                 Plaintiff – Appellee,

KELLY M. BARNHART,

                 Party-in-Interest – Appellee,

           v.

MYKAL S. RYAN,

                 Debtor – Appellant,

           and

HELEN E. RYAN,

                 Defendant.

           and

UNITED STATES TRUSTEE,

                 Trustee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:13-cv-00069-MSD-TEM)
Submitted:   August 28, 2014          Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mykal S. Ryan, Appellant Pro Se. Kelly M. Barnhart, ROUSSOS
LASSITER GLANZER & BARNHART, PLC, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Mykal    S.    Ryan    appeals      the    district    court’s     order

affirming the bankruptcy court’s order granting Ryan’s request

for leave to file certain motions.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Ruby v. Ryan, No. 4:13-

cv-00069-MSD-TEM (E.D. Va. Mar. 17, 2014).                     We dispense with

oral   argument    because      the    facts    and    legal    contentions     are

adequately    presented    in    the    materials     before     this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         3